Exhibit 10.2

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (“Agreement”), dated as of December 18, 2009,
is entered into by and among GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC, a
California limited liability company (“Borrower”), the Lenders party hereto and
GARRISON LOAN AGENCY SERVICES LLC, as Administrative Agent for the Lenders
(“Administrative Agent”). Unless otherwise defined above or elsewhere in this
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Credit Agreement (as hereinafter defined).

RECITALS:

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have entered into that certain Credit Agreement, dated as of May 29, 2008 (as
has been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, on September 26, 2009 the Maturity Date occurred and Borrower failed to
repay the principal amount of all outstanding Loans, due and unpaid interest and
all other Obligations under the Credit Agreement and the other Loan Documents,
notwithstanding that such Obligations have become due and payable in full, and
such Obligations remain due and payable and unpaid (the “Payment Defaults”);

WHEREAS, the Non-Payment Defaults (as defined in that certain Forbearance
Agreement dated as of October 8, 2009 by and among Borrower, the Lenders party
thereto and the Administrative Agent (the “Forbearance Agreement”)) have
occurred and are continuing under the Credit Agreement and Security Agreement
none of which has been cured or waived;

WHEREAS, as a result of the Specified Defaults (as hereinafter defined), the
Collateral Agent has the rights specified under Section 4.01 of the Security
Agreement to, among other rights, take possession of the Article 9 Collateral
and to exercise any or all other rights of a secured party under the Uniform
Commercial Code;

WHEREAS, in an effort to repay the Obligations and to maximize the value of the
assets, Borrower determined to effectuate a sale of Borrower’s assets pursuant
to an auction and, as described in the Forbearance Agreement, Borrower pursued
such sale (the “Proposed Auction Sale”);

WHEREAS, as the Proposed Auction Sale was not consummated, Borrower has
determined to effectuate a sale of Borrower’s assets as described herein;

WHEREAS, the Borrower has requested that Administrative Agent and the Lenders
forbear from the exercise of remedies available to them as a result of the
Specified Defaults and make certain amendments to the Credit Agreement; and

WHEREAS, in reliance on Borrower’s determination to dispose of its assets, the
Administrative Agent and the Lenders are willing to (i) further forbear from
exercising their rights and remedies under the Loan Documents subject to the
terms and conditions hereinafter set forth and (ii) amend certain provisions of
the Credit Agreement, provided that Borrower complies with the terms of this
Agreement.

1

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement and the other Loan Documents and herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

(a) The “Effective Date” of this Agreement shall be 12:01 a.m. New York City
time on November 10, 2009.

(b) “Forbearance Period” shall mean the period beginning on the Effective Date
of this Agreement and ending at 12:01 a.m. New York City time on the earlier to
occur of (i) the occurrence of any Forbearance Default and (ii) November 18,
2010 (which date may or may not be extended upon Borrower’s request, in
Administrative Agent’s sole discretion).

(c) “Forbearance Default” shall mean any of the following: (i) the occurrence of
any Event of Default (after giving effect to any grace period) other than the
Specified Defaults; (ii) the failure of Borrower timely to comply with any term,
condition, or covenant set forth in this Agreement; (iii) the failure of any
representation or warranty made by Borrower under or in connection with this
Agreement to be true and complete in all material respects as of the date when
made or deemed made; or (iv) the filing of any petition (voluntary or
involuntary) under the insolvency or bankruptcy laws of the United States or any
state thereof, or of any foreign jurisdiction, with respect to Borrower any of
its Affiliates, or any of their Subsidiaries.

(d) “Non Payment Defaults” shall mean, collectively, (i) the Defaults and Events
of Defaults asserted by the Administrative Agent and expressly referred to in
that certain letter dated as of December 10, 2008 from the Administrative Agent
to Borrower and (ii) the Event of Default arising directly as a result of the
existence of the Tax Lien.

(e) “Specified Defaults” means the Payment Defaults and the Non Payment
Defaults.

(f) “Tax Lien” shall mean the Lien or purported Lien asserted by the treasurers
of each of Blaine and Kingfisher Counties, Oklahoma, in the aggregate amount of
not more than $313,062.42 as described in Exhibit A attached hereto, for unpaid
and overdue property taxes for the 2007 and 2008 tax years.

SECTION 2. Confirmation by Borrower of Obligations and Specified Defaults Under
the Credit Agreement.

Borrower represents, warrants, acknowledges and agrees that:

(a) As of the date hereof, the aggregate principal balance plus interest of the
outstanding Obligations under the Credit Agreement is not less than
$11,429,125.24;

(b) As of the date hereof, the applicable interest rate under the Credit
Agreement is 20%;

2

 

2



--------------------------------------------------------------------------------



 



(c) Each of the Specified Defaults constitutes an Event of Default that has
occurred and is continuing as of the date of this Agreement;

(d) None of the Specified Defaults has been cured or waived as of the Effective
Date;

(e) Except for the Specified Defaults, no other Defaults or Events of Default
have occurred and are continuing as of the date hereof, or are expected to occur
during the Forbearance Period, as the case may be;

(f) Prior to, and from and after the Effective Date, the Specified Defaults:
(i) relieve the Lenders from any obligation to extend any Loan or provide other
financial accommodations under the Credit Agreement or other Loan Documents
(including consenting to Borrower’s use of cash collateral); and (ii) permit the
Administrative Agent, Collateral Agent, Lenders and other Secured Parties, as
the case may be, to, among other things, (A) make other extensions of credit
under any or all of the Credit Agreement and the other Loan Documents,
(B) accelerate all or any portion of the Obligations, (C) commence any legal or
other action to collect any or all of the Obligations from Borrower and/or any
Collateral, (D) foreclose or otherwise realize on any or all of the Collateral,
and/or appropriate, set-off and apply to the payment of any or all of the
Obligations, any or all of the Collateral, and/or (E) take any other enforcement
action or otherwise exercise any or all rights and remedies provided for by any
or all of the Credit Agreement, the other Loan Documents or applicable law. For
the avoidance of doubt, Borrower represents, warrants, acknowledges and agrees
that as a result of the Specified Defaults, the Obligations have become, and
remain, immediately due and payable in their entirety.

SECTION 3. No Waiver.

Except as expressly set forth in this Agreement, no Lender or other Secured
Party has waived or is by this Agreement waiving, and no Lender or other Secured
Party has any intention of waiving, any other provisions of the Loan Documents,
any Default or Event of Default which may be continuing on the date hereof or
any Event of Default which may occur after the date hereof (whether the same or
similar to the Specified Defaults or otherwise).

SECTION 4. Forbearance; Forbearance Default Rights and Remedies.

(a) As of the Effective Date, each of the Lenders and the Administrative Agent
agrees that until the expiration or termination of the Forbearance Period, it
will forbear from exercising its default-related rights and remedies against
Borrower arising solely with respect to the Specified Defaults; provided,
however, (i) the Obligations shall continue to bear interest as specified
herein, (ii) the Lenders shall have no obligation to make any further Loans or
make other extensions of credit to Borrower, (iii) Borrower shall comply with
all limitations, restrictions or prohibitions that would otherwise be effective
or applicable under the Credit Agreement or any of the other Loan Documents
during the continuance of any Event of Default, (iv) except as otherwise
expressly set forth herein, nothing herein shall restrict, impair or otherwise
affect any Lender’s or other Secured Party’s other rights and remedies under any
agreements, including, without limitation, any agreement containing
subordination provisions in favor of any or all of the Lenders or amend or
modify any provision thereof, (v) nothing herein shall restrict, impair or
otherwise affect Administrative Agent’s right to file, record, publish or
deliver a notice of default or document of similar effect under any state
foreclosure law and (vi) nothing herein shall restrict, impair or otherwise
affect Administrative Agent’s and Lenders’ rights referred to herein.

3

 

3



--------------------------------------------------------------------------------



 



(b) Any Forbearance Default shall constitute an immediate Event of Default under
the Credit Agreement. No Forbearance Default shall be a Specified Default.

(c) Upon the occurrence of a Forbearance Default, the agreement of the Lenders
hereunder to forbear from exercising their respective default-related rights and
remedies shall immediately terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which Borrower waives;
provided, however, the Lenders agree to provide notice of any such Forbearance
Default to the Borrower, but the failure to provide such notice shall not affect
the occurrence or existence of any such Forbearance Default or delay or modify
any of the Administrative Agent’s and Lenders’ rights. Borrower agrees that any
or all of the Lenders and other Secured Parties may at any time thereafter
proceed to exercise any and all of their respective rights and remedies under
any or all of the Credit Agreement and any other Loan Document and/or applicable
law, including, without limitation, their respective rights and remedies with
respect to the Specified Defaults. Without limiting the generality of the
foregoing, upon the occurrence of a Forbearance Default, the Lenders may, in
their sole discretion and without the requirement of any demand, presentment,
protest, or notice of any kind, (i) suspend or terminate any commitment to
provide Loans or other extensions of credit under any or all of the Credit
Agreement and other Loan Documents, (ii) continue to charge interest on any or
all of the Obligations in accordance with the Credit Agreement, (iii) commence
any legal or other action to collect any or all of the Obligations from Borrower
and/or any Collateral, (iv) foreclose or otherwise realize on any or all of the
Collateral, and/or appropriate, setoff or apply to the payment of any or all of
the Obligations and any or all of the Collateral, and (v) take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Loan Documents and/or applicable law, all of which
rights and remedies are fully reserved by the Lenders.

(d) Any agreement by the Lenders to extend the Forbearance Period, if any, must
be set forth in writing and signed by a duly authorized signatory of each of the
Administrative Agent, Borrower and the Lenders under the Credit Agreement.

(e) The parties hereto agree that the running of all statutes of limitation or
doctrine of laches applicable to all claims or causes of action that any Lender
or other Secured Party may be entitled to take or bring in order to enforce its
rights and remedies against Borrower is, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

(f) Borrower acknowledges and agrees that any Loan or other financial
accommodation which any Lender makes (or may be deemed to make) on or after the
Effective Date has been made by such party in reliance upon, and is
consideration for, among other things, the general releases and indemnities
contained in this Agreement and the other covenants, agreements, representations
and warranties of Borrower hereunder.

4

 

4



--------------------------------------------------------------------------------



 



SECTION 5. Amendments to Credit Agreement.

Notwithstanding any provision to the contrary set forth in the Credit Agreement
or any other Loan Document:

(a) Interest Rate. As of the Effective date and during the Forbearance Period,
the applicable interest rate under the Credit Agreement shall be 0%.

(b) Proceeds from Asset Sale. The proceeds received by the Borrower from the
Asset Sale (as defined herein) shall be immediately applied and/or distributed,
as the case may be, in the following order:

first, to the payment to Great American Group, LLC (“Great American”) in an
amount not to exceed $313,062.42 in the aggregate for reimbursement to Great
American for its payment of the Tax Lien;

second, to the payment to Great American in an amount not to exceed $634,025.15
for reimbursement to Great American for its payment of Auction Expenses (as
defined herein) and Operating Expenses (as defined herein); in each case, solely
to the extent such expenses have been incurred by Great American;

third, to the payment of fees and expenses of the Agents for any amounts in
excess of the Retainer (as defined in Section 22(c));

fourth, after giving effect to the Great American Reimbursement, to payment of
Administrative Agent for application to the Obligations in an aggregate amount
of up to $9,000,000 (the “Tier 1 Proceeds”);

fifth, after giving effect to the Great American Reimbursement, to the extent
aggregate proceeds from the Asset Sale exceed the Tier 1 Proceeds but are less
than or equal to $11,429,125.24 (such incremental amount being referred to as
the “Tier 2 Proceeds”), to payment of (i) Administrative Agent in an amount
equal to 80% of such Tier 2 Proceeds for application to the Obligations and
(ii) Great American in an amount equal to 20% of such Tier 2 Proceeds; and

sixth, after giving effect to the Great American Reimbursement, to the extent
aggregate proceeds from the Asset Sale exceed the Tier 2 Proceeds (such
incremental amount being referred to as the “Tier 3 Proceeds”), to payment of
(i) Administrative Agent in an amount equal to 25% of such Tier 3 Proceeds for
application to the Obligations and (ii) Great American in an amount equal to 75%
of such Tier 3 Proceeds.

SECTION 6. Conditions Precedent to Agreement.

(a) Agreement. The Agents shall have received this Agreement, duly executed by
the parties hereto, and the same shall be in full force and effect.

(b) Representations and Warranties. After giving effect to this Agreement, the
representations and warranties herein shall be true and correct in all material
respects on and as of the date hereof.

5

 

5



--------------------------------------------------------------------------------



 



(c) Default or Event of Default. After giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing on the date
hereof, nor shall result from the consummation of the transactions contemplated
herein.

(d) Injunctions, Writs, Restraining Orders and Other Orders. No injunction,
writ, restraining order, or other order of any nature prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall have
been issued and remain in force by any governmental authority against the
Borrower, the Agent, or any Lender.

(e) Payment of Tax Lien. The outstanding obligations under the Tax Lien shall
have been paid in full and Agent shall have received evidence satisfactory to it
of such payment and Agent shall be satisfied that no other liens or obligations
senior to the Obligations shall remain unpaid.

SECTION 7. Supplemental Terms, Conditions and Covenants During the Forbearance
Period.

Borrower, in an effort to repay the Obligations, has determined that it is in
the best interests of Borrower and its creditors to effectuate a sale of the
Borrower’s assets, and that each such determination is, in the opinion of
Borrower, commercially reasonable. Accordingly, Borrower hereby covenants and
agrees to comply with the following terms, conditions and covenants during the
Forbearance Period, in each case notwithstanding any provision to the contrary
set forth in this Agreement, the Credit Agreement or any other Loan Document:

(a) Payment of Insurance Premiums, Auction Expenses and Collateral Costs. From
the Effective Date and throughout the Forbearance Period, Great American shall
(i) as described in Exhibit B attached hereto, pay all auction expenses in
connection with the sale of the Borrower’s assets in an amount not to exceed
$163,025.15 in the aggregate (“Auction Expenses”); and (ii) pursuant to the
budget set forth in Exhibit C attached hereto, provide funding to Borrower in
amounts necessary to cover such ongoing operating costs of the Borrower (or such
other amounts with the prior written consent of the Administrative Agent)
(including, but not limited to, the payment of all premium payments in
connection with all of Borrower’s insurance policies in order to maintain, or
cause Borrower to maintain all such insurance policies in effect and the
preservation and marketing of the Collateral); provided, that any such costs
exceeding $15,000 shall require the prior written consent of the Administrative
Agent (“Operating Expenses”, and together with the Auction Expenses and the
payment of the Tax Lien as required hereunder, the “Great American
Reimbursement”).

(b) Sale Process. On or before November 18, 2010 (the “Sale Date”), the Borrower
shall consummate a sale of all of its assets (the “Asset Sale”) 100% of the
proceeds thereform shall be remitted by buyers thereunder to Administrative
Agent for application in accordance with the terms hereof.

(c) Other. Promptly following any such request, Borrower shall provide all other
available financial and operational information of Borrower that is reasonably
requested by the Administrative Agent.

6

 

6



--------------------------------------------------------------------------------



 



(d) General Cooperation from Borrower. Borrower shall, and shall cause its
officers, other members of senior management and advisors to, cooperate fully
with Administrative Agent, Collateral Agent and/or the Lenders and any of its or
their respective advisors in furnishing information as and when reasonably
requested by any of them regarding the matters described in this Agreement, the
Collateral or Borrower’s financial affairs, finances, financial condition,
business and operations. Borrower authorizes Administrative Agent, Collateral
Agent and/or the Lenders and any of its or their respective advisors to meet
and/or have discussions with any of their officers, other members of senior
management and advisors from time to time as reasonably requested by
Administrative Agent, Collateral Agent and/or the Lenders or any of its or their
respective advisors to discuss any matters regarding the matters described in
this Agreement, the Collateral or Borrower’s financial affairs, finances,
financial condition, business and operations, and shall direct and authorize all
such persons and entities to fully disclose to Administrative Agent, Collateral
Agent, any of the Lenders and any of its or their respective advisors all
information reasonably requested by any of them regarding the foregoing.

(e) Prohibition Against Voluntary Repayment of Other Indebtedness. Borrower
agrees that it shall not voluntarily prepay, redeem or repurchase any principal
of, or interest or other amounts owing with respect to, any Indebtedness other
than the Obligations during the Forbearance Period.

SECTION 8. General Release; Indemnity.

(a) In consideration of, among other things, Administrative Agent’s and Lenders’
execution and delivery of this Agreement, Borrower, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever
(collectively, the “Claims”), that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity, against the Collateral
Agent, Administrative Agent and any or all of the Lenders and/or any other
Secured Party in any capacity and their respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the date hereof, that relate to, arise out of or otherwise are in connection
with: (i) any or all of the Loan Documents and this Agreement, or transactions
contemplated thereby or hereby, or any actions or omissions in connection
therewith or herewith, or (ii) any aspect of the dealings or relationships
between or among Borrower, on the one hand, and any or all of the Lenders and/or
any other Secured Party, on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i) hereof.
In entering into this Agreement, Borrower consulted with, and has been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section
shall survive the termination of this Agreement, the Credit Agreement, other
Loan Documents and payment in full of the Obligations.

7

 

7



--------------------------------------------------------------------------------



 



(b) Borrower hereby agrees that it shall be obligated to indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any person, including, without limitation,
the respective officers, directors, agents, trustees, creditors, partners or
shareholders of Borrower, or any of their respective subsidiaries, whether
threatened or initiated, in respect of any claim for legal or equitable remedy
under any statute, regulation or common law principle arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the Credit Agreement, the other Loan
Documents, this Agreement or any other document executed and/or delivered in
connection herewith; provided, that Borrower shall have no obligation to
indemnify or hold harmless any Releasee hereunder with respect to liabilities to
the extent they result from the gross negligence or willful misconduct of that
Releasee as finally determined by a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 8 may be unenforceable in whole or in part because they
are violative of any law or public policy, Borrower agrees to contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all indemnified liabilities hereunder incurred
by any of them. The foregoing indemnity shall survive the termination of this
Agreement, the Credit Agreement, the other Loan Documents and the payment in
full of the Obligations.

(c) Borrower, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by Borrower pursuant to Section 8
hereof If Borrower or any of its successors, assigns or other legal
representatives violates the foregoing covenant, Borrower, each for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

(d) Upon consummation of the Asset Sale resulting in the sale of all of
Borrower’s assets, payment of all proceeds being made to Agent in accordance
herewith, Agent will undertake to release Borrower from further liabilities
under the Credit Agreement other than indemnification obligations and other than
to the extent anything gets clawed back.

SECTION 9. Representations and Warranties of Borrower.

To induce Administrative Agent, Collateral Agent and Lenders to execute and
deliver this Agreement, Borrower represents and warrants that:

(a) The execution, delivery and performance by Borrower of this Agreement and
all documents and instruments delivered in connection herewith and the Loan
Agreement and all other Loan Documents have been duly authorized by Borrower’s
board of directors (or similar governing body), and this Agreement and all
documents and instruments delivered in connection herewith and the Credit
Agreement and all other Loan Documents are legal, valid and binding obligations
of Borrower enforceable against Borrower in accordance with their respective
terms, except as may be limited by (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

8

 

8



--------------------------------------------------------------------------------



 



(b) Except as a result of the Specified Defaults, each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents is
true and correct in all material respects on and as of the date hereof to the
same extent as though made on the date hereof, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof;

(c) Neither the execution, delivery and performance of this Agreement and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of Borrower’s corporate
charter, bylaws, operating agreement, or other governing documents, (ii) any law
or regulation, or any order or decree of any court or government
instrumentality, or (iii) any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which Borrower is a party or by which Borrower
or any of its respective property is bound;

(d) As of the date hereof, except for the Specified Defaults, no Event of
Default has occurred or is continuing under this Agreement, the Credit Agreement
or any other Loan Document; and

(e) The Lenders’ and the other Secured Parties’ security interests in the
Collateral continue to be valid, binding and enforceable first-priority
perfected security interests which secure the Obligations subject only to the
Permitted Liens and, potentially, the Tax Lien.

SECTION 10. Ratification of Liability.

Borrower, as debtor, grantor, pledgor, assignor, or in other similar capacities
in which such parties grant liens or security interests in their properties or
otherwise act as accommodation parties, as the case may be, under the Loan
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such Loan Documents to which such party is a party, and such party hereby
ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations under or with respect to the Credit Agreement and confirms
and agrees that such liens and security interests hereafter secure all of the
Obligations, including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Agreement, the Credit
Agreement or any other Loan Document. Borrower further agrees and reaffirms that
the Loan Documents to which it is a party now apply to all Obligations as
defined in the Credit Agreement, as modified hereby (including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the Credit Agreement or any other Loan
Document). Such party (i) further acknowledges receipt of a copy of this
Agreement and all other agreements, documents, and instruments executed and/or
delivered in connection herewith, (ii) consents to the terms and conditions of
same, and (iii) agrees and acknowledges that each of the Loan Documents, as
modified hereby, remains in full force and effect and is hereby ratified and
confirmed. Except as expressly provided herein, the execution of this Agreement
shall not operate as a waiver of any right, power or remedy of any Lender, nor
constitute a waiver of any provision of any of the Loan Documents nor constitute
a novation of any of the Obligations under the Credit Agreement or other Loan
Documents.

9

 

9



--------------------------------------------------------------------------------



 



SECTION 11. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents, and all rights of the Lenders and all of the Obligations, shall
remain in full force and effect. Borrower hereby confirms that the Credit
Agreement and the other Loan Documents are in full force and effect and that
Borrower has no right of setoff, recoupment or other offset or any defense,
claim or counterclaim with respect to any of the Obligations, the Credit
Agreement or any other Loan Document.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly (i) continue to
defer any enforcement action after the occurrence of any other Default or Event
of Default (including, without limitation, any Forbearance Default),
(ii) constitute a consent or waiver of any past, present or future violations of
any provisions of the Credit Agreement or any other Loan Documents, (iii) amend,
modify or operate as a waiver of any provision of the Credit Agreement or any
other Loan Documents or any right, power or remedy of any Lender,
(iv) constitute a consent to any merger or other transaction or to any sale,
restructuring or refinancing transaction, or (v) constitute a course of dealing
or other basis for altering any Obligations or any other contract or instrument.
Except as expressly set forth herein, each Lender and each of the other Secured
Parties reserves all of its rights, powers, and remedies under the Credit
Agreement, the other Loan Documents and applicable law. All of the provisions of
the Credit Agreement and the other Loan Documents, including, without
limitation, the time of the essence provisions, are hereby reiterated.

(c) No Lender or other Secured Party has waived or is by this Agreement waiving,
and no Lender or other Secured Party has any intention of waiving (regardless of
any delay in exercising such rights and remedies), any Default or Event of
Default which may be continuing on the date hereof or any Event of Default which
may occur after the date hereof (whether the same or similar to the Specified
Defaults or otherwise), and no Lender or any other Secured Party has agreed to
forbear with respect to any of its rights or remedies concerning any Events of
Default (other than, during the Forbearance Period, the Specified Defaults
solely to the extent expressly set forth herein), which may have occurred or are
continuing as of the date hereof, or which may occur after the date hereof.

(d) Borrower agrees and acknowledges that the Lenders’ agreement to forbear from
exercising certain of their default-related rights and remedies with respect to
the Specified Defaults during the Forbearance Period does not in any manner
whatsoever limit any Lender’s or other Secured Party’s right to insist upon
strict compliance by Borrower with the Credit Agreement, this Agreement or any
other Loan Document during the Forbearance Period, except as related to the
Specified Defaults to the extent provided herein and otherwise as expressly set
forth herein.

10

 

10



--------------------------------------------------------------------------------



 



(e) This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.

SECTION 12. Costs And Expenses.

In addition to (to the extent not otherwise provided in the Credit Agreement),
and not in lieu of, the terms of the Credit Agreement and other Loan Documents
relating to the reimbursement of fees and expenses, Borrower shall reimburse
Administrative Agent and the other Lenders, as the case may be, promptly
following demand therefor, for all fees, costs, charges and expenses, including
the fees, costs and expenses of counsel and other expenses, incurred in
connection with this Agreement and the other agreements and documents executed
and/or delivered in connection herewith. The Borrower agrees upon submission of
any invoice by counsel to the Administrative Agent, to wire the invoiced amount
to such counsel (in accordance with the wire instructions set forth in such
invoice), less the amount (if any) held by such counsel from the retainer paid
in accordance with Section 22(c) of this Agreement.

SECTION 13. Governing Law; Consent to Jurisdiction and Venue.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF. ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING HERETO
OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, BORROWER, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN
THE CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

11

 

11



--------------------------------------------------------------------------------



 



SECTION 14. Construction.

This Agreement and all other agreements and documents executed and/or delivered
in connection herewith have been prepared through the joint efforts of all of
the parties hereto. Neither the provisions of this Agreement or any such other
agreements and documents nor any alleged ambiguity therein shall be interpreted
or resolved against any party on the ground that such party or its counsel
drafted this Agreement or such other agreements and documents, or based on any
other rule of strict construction. Each of the parties hereto represents and
declares that such party has carefully read this Agreement and all other
agreements and documents executed in connection therewith, and that such party
knows the contents thereof and signs the same freely and voluntarily. The
parties hereto acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this Agreement and all
other agreements and documents executed in connection herewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect. If any matter is left to
the decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of one or more Lenders, the other Secured Parties or their respective
employees, counsel, or agents in the Credit Agreement or any other Loan
Documents, such action shall be deemed to be exercisable by such Lenders, such
other Secured Parties or such other Person in its sole and absolute discretion
and according to standards established in its sole and absolute discretion.
Without limiting the generality of the foregoing, “option” and “discretion”
shall be implied by the use of the words “if’ and “may.”

SECTION 15. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart. Any party hereto may execute and deliver a counterpart of
this Agreement by delivering by facsimile or other electronic transmission a
signature page of this Agreement signed by such party, and any such facsimile or
other electronic signature shall be treated in all respects as having the same
effect as an original signature. Any party delivering by facsimile or other
electronic transmission a counterpart executed by it shall promptly thereafter
also deliver a manually signed counterpart of this Agreement.

SECTION 16. Severability.

The invalidity, illegality, or unenforceability of any provision in or
obligation under this Agreement in any jurisdiction shall not affect or impair
the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction. If feasible, any such offending provision shall be deemed modified
to be within the limits of enforceability or validity; however, if the offending
provision cannot be so modified, it shall be stricken and all other provisions
of this Agreement in all other respects shall remain valid and enforceable.

12

 

12



--------------------------------------------------------------------------------



 



SECTION 17. Time of Essence.

Time is of the essence in the performance of each of the obligations of Borrower
hereunder and with respect to all conditions to be satisfied by such parties.

SECTION 18. No Other Creditor Action.

The Lenders’ and the other Secured Parties’ obligations to forbear are expressly
conditioned upon all other creditors of Borrower (including, without limitation,
trade creditors) refraining or otherwise forbearing from exercising remedies or
otherwise taking any enforcement action against Borrower or the Collateral
(including, without limitation, acceleration of indebtedness) during the
Forbearance Period. In the event that any such creditor takes any such action,
all of the Lenders’ and the other Secured Parties’ obligations hereunder shall
automatically and immediately terminate without further notice or demand.

SECTION 19. Further Assurances.

Borrower agrees to take all further actions and execute all further documents as
Administrative Agent may from time to time reasonably request to carry out the
transactions contemplated by this Agreement, the Credit Agreement, other Loan
Documents and all other agreements executed and delivered in connection
herewith.

SECTION 20. Section Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.

SECTION 21. Notices.

All notices, requests, and demands to or upon the respective parties hereto
shall be given in accordance with the Credit Agreement.

SECTION 22. Effectiveness.

This Agreement shall become effective as of the Effective Date, provided that
all of the following conditions precedent have been met (or waived) as
determined by Administrative Agent in its sole discretion:

(a) Agreement. Administrative Agent shall have received duly executed signature
pages for this Agreement signed by Administrative Agent, Lenders and Borrower.

(b) Representations and Warranties. The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default or Event
of Default, other than the Specific Defaults, shall exist on the date hereof.

13

 

13



--------------------------------------------------------------------------------



 



(c) Expenses. Borrower shall have remitted to the Administrative Agent’s
counsel, Kirkland & Ellis LLP, a retainer in the amount of $15,000 in
immediately available funds, which amount shall be used towards the legal fees
and expenses incurred by the Administrative Agent through the date hereof and,
to the extent of any remaining amount, any legal fees and expenses incurred from
and after the Effective Date (the “Retainer”).

SECTION 23. Waiver of Jury Trial Right and Other Matters.

BORROWER HEREBY WAIVES (i) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE CREDIT AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL; (ii) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE
OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO
ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL PAPER, ACCOUNTS, CONTRACT
RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY
ANY LENDER ON WHICH BORROWER MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND
CONFIRMS WHATEVER SUCH LENDER MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO
TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY WHICH
MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING ANY LENDER TO EXERCISE ANY OF
THEIR RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISAL AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE; (v) ANY RIGHT BORROWER MAY HAVE UPON PAYMENT IN FULL OF
THE OBLIGATIONS TO REQUIRE ANY LENDER OR OTHER SECURED PARTY TO TERMINATE ITS
SECURITY INTEREST IN THE COLLATERAL OR IN ANY OTHER PROPERTY OF BORROWER UNTIL
TERMINATION OF THE CREDIT AGREEMENT IN ACCORDANCE WITH ITS TERMS AND THE
EXECUTION BY BORROWER, AND BY ANY PERSON WHO PROVIDES FUNDS TO BORROWER WHICH
ARE USED IN WHOLE OR IN PART TO SATISFY THE OBLIGATIONS, OF AN AGREEMENT
INDEMNIFYING ANY OR ALL OF THE LENDERS AND THE OTHER SECURED PARTIES FROM ANY
LOSS OR DAMAGE ANY SUCH PARTY MAY INCUR AS THE RESULT OF DISHONORED CHECKS OR
OTHER ITEMS OF PAYMENT RECEIVED BY SUCH LENDER OR OTHER SECURED PARTY FROM
BORROWER, OR ANY ACCOUNT DEBTOR AND APPLIED TO THE OBLIGATIONS AND RELEASING AND
INDEMNIFYING, IN THE SAME MANNER AS DESCRIBED IN SECTION 8 OF THIS AGREEMENT,
THE RELEASEES FROM ALL CLAIMS ARISING ON OR BEFORE THE DATE OF SUCH TERMINATION
STATEMENT; AND (vi) NOTICE OF ACCEPTANCE HEREOF, AND BORROWER ACKNOWLEDGES THAT
THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT’S AND
SIGNING LENDER’S ENTERING INTO THIS AGREEMENT AND THAT SUCH PARTIES ARE RELYING
UPON THE FOREGOING WAIVERS IN THEIR FUTURE DEALINGS WITH BORROWER. BORROWER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS
LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14

 

14



--------------------------------------------------------------------------------



 



SECTION 24. Assignments; No Third Party Beneficiaries.

This Agreement shall be binding upon and inure to the benefit of Borrower, the
Lenders and the other Secured Parties and their respective successors and
assigns; provided, that Borrower shall not be entitled to delegate any of its
duties hereunder and shall not assign any of its rights or remedies set forth in
this Agreement without the prior written consent of Administrative Agent in its
sole discretion. No Person other than the parties hereto, and in the case of
Section 8 hereof, the Releasees, shall have any rights hereunder or be entitled
to rely on this Agreement and all third-party beneficiary rights (other than the
rights of the Releasees under Section 8 hereof) are hereby expressly disclaimed.

SECTION 25. Final Agreement.

This Agreement, the Credit Agreement, the other Loan Documents, and the other
written agreements, instruments, and documents entered into in connection
therewith (collectively, the “Borrower/Lender Documents”) set forth in full the
terms of agreement between the parties hereto and thereto and are intended as
the full, complete, and exclusive contracts governing the relationship between
such parties, superseding all other discussions, promises, representations,
warranties, agreements, and understandings between the parties with respect
thereto. No term of the Borrower/Lender Documents may be modified or amended,
nor may any rights thereunder be waived, except in a writing signed by the party
against whom enforcement of the modification, amendment, or waiver is sought.
Any waiver of any condition in, or breach of, any of the foregoing in a
particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind. Administrative Agent’s,
any Lender’s or any other Secured Party’s exercise or failure to exercise any
rights or remedies under any of the foregoing in a particular instance shall not
operate as a waiver of its right to exercise the same or different rights and
remedies in any other instances. There are no oral agreements among the parties
hereto.

SECTION 26. Administrative Agent.

The Lenders hereby authorize the Administrative Agent to execute this Agreement.

Signature pages to follow

15

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, as of the Effective Date, the duly authorized
representatives of the parties have caused this Agreement to be executed and
acknowledge that they have read and understood this Agreement.

            GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC
as Borrower
      By:   /s/ Mark Naughton         Name:   Mark Naughton        Title:  
Senior Vice President and General Counsel of Great American Group, LLC, Member 
      GARRISON LOAN AGENCY SERVICES, LLC
as Administrative Agent
      By:   /s/ Brian S. Chase        Authorized Signatory               
GARRISON SPECIAL OPPORTUNITIES FUND LP,
as Lender
      By:   /s/ Brian S. Chase         Title: Chief Financial Officer           
 

 

 



--------------------------------------------------------------------------------



 



Exhibit A — Tax Liens

 

 



--------------------------------------------------------------------------------



 



                                      Red River Tax Liens       2007     2008  
  2009     Total  
Kingfisher CO
    54,388.95       100,196.49       107,242.00       261,827.44  
Blaine CO
    51,234.98                       51,234.98  

 

 



--------------------------------------------------------------------------------



 



Exhibit B — Auction Expenses

 

 



--------------------------------------------------------------------------------



 



Red River Auction Expenses

                  Acct #                 515-50    
Temporary Help
  $ 2,655.71     537-50    
Advertising
  $ 118,926.52     555-50    
Equipment Rental
  $ 4,191.54     585-50    
Outside Services
  $ 3,476.21     586-50    
Webcast Services
  $ 7,410.14     595-50    
Supplies
  $ 1,213.09     598-50    
Telephone & Pagers
  $ 393.37     630-50    
Supervision
  $ 12,836.00     650-50    
Trave
  $ 11,650.87     660-50    
Rent
  $ 271.70          
Total
  $ 163,025.15  

 

 



--------------------------------------------------------------------------------



 



Exhibit C — Operating Expenses

 

 



--------------------------------------------------------------------------------



 



Red River Operating Costs

              9 mo  
 
       
Operating Expenses:
       
 
       
Advertising
    33  
 
       
Bank Fees
    3  
 
       
Cost of Capital / Interest
       
Consolidation of Assets
    0  
Office Supplies
    1  
Webcast
    0  
Miscelleanous
    2  
Equipment Rental
    0  
Shipping/Postage
    10  
Legal
    0  
GAG Insurance
    55  
 
     
Misc Expenses
    71  
 
       
JV Consultant and Lead Man
    12  
Travel
    33  
 
     
Supervision
    45  
 
       
Labor and Refurb Supervision
       
Move, rig up prep, outside services
    120  
 
     
Reconditioning Expenses
    120  
 
       
Occupancy
    80  
Ad Valorem Taxes
    122  
 
     
Occupancy
    202  
 
       
 
     
Total Operating Expenses
    471  
 
     

 

 